Citation Nr: 1212812	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-39 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for macular degeneration, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel






INTRODUCTION

The Veteran had active service from April 1952 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In a July 2010 rating decision, the RO awarded entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran has been awarded the full grant of the benefit sought on appeal with regard to TDIU, and, although it had been appealed, it is not before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, macular degeneration was caused by atrial fibrillation and hypertension.


CONCLUSION OF LAW

Macular degeneration is proximately due to or the result of service-connected atrial fibrillation and hypertension.  38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the fully favorable decision contained herein, no discussion of the VCAA is necessary, as any error in the duties to notify or assist are considered harmless.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent to this claim, service connection may also be awarded for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, was amended in 2006.  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b)).

Macular degeneration was not shown in service and has not been shown by competent evidence to be the result of a disease or injury of service origin, and the Veteran has not argued otherwise.  In numerous written statements, the Veteran has made it clear that he seeks service connection for macular degeneration as secondary to his service-connected hypertension and/or atrial fibrillation and not as directly related to his period of service.  Therefore, the Board will focus the majority of its discussion on the secondary benefit theory asserted by the Veteran.

Service connection is in effect for several of the Veteran's disabilities, including hypertension and associated atrial fibrillation, each currently rated as 10 percent disabling.  He contends that his current vision problems were caused or aggravated by his service-connected hypertension.

The Veteran has had mild hypertension since service that has been well-controlled with medication, namely atenolol since the early 1980s.  The Veteran was diagnosed with new onset atrial fibrillation in late 2004, which was determined to be associated with the longstanding hypertension.  This condition was noted to be generally asymptomatic, and he was prescribed Coumadin (warfarin) for anti-coagulation as treatment, which has been continued since that time.  No other heart condition or disease has been noted.  See, e.g., VA examination reports dated in November 2002, December 2004, June 2005, September 2007, and August 2009. 

Service and post-service treatment records do not reflect any eye problems other than refractive error until 2006.  At an April 2006 VA optometry consult, the Veteran reported blurry vision in the left eye when reading over the preceding three to four months, stating that his right eye seemed well.  He was diagnosed with early dry age-related macular degeneration (ARMD) in both eyes, early cortical cataracts in both eyes, and hyperopic astigmatism with presbyopia in both eyes.  The Veteran was prescribed new glasses and, in June 2006 and December 2006, he stated that he was happy with the results of this new prescription.  In August 2007, he reported noticing visual changes in the right eye with loss of acuity.  At a September 2007 VA ophthalmology consult, he was noted to have a history of ARMD which became exudative in the right eye in May.  He was noted to have dry ARMD in the left eye.
      
In addition, the Veteran was referred to a private provider in July 2007, when he began private treatment with Dr. G.  At that time, the Veteran reported a sudden decrease in vision in the right eye, with trouble reading for the past two months.  He was diagnosed with "PED serous" and "atrophic AMD" in the left eye.  Similarly, in August 2007, the Veteran was diagnosed with "PED - FV" in the right eye and "mild atrophic AMD" in the left eye.  He was given his first of several intra vitreal injections of Lucentis at that time.  A February 2008 record reflects a diagnosis of "exudative AMD with FV ped" right eye and "underlying atrophic AMD" right eye.  Dr. G recorded that, in response to a question by the Veteran's wife, "hypertension could have aggravated" the situation by causing a larger than usual bleed.

In a September 2008 letter, Dr. G summarized that he had been treating the Veteran with injections for the non-curable disease of ARMD in the right eye since July 2007.  He further stated that the Veteran had a history of hypertension "which could have aggravated the situation and cause[d] larger than usual bleeds in his right eye."

The Veteran has submitted an undated pamphlet concerning the causes of ARMD.  This pamphlet states that the exact cause of this condition is unknown, but a number of risk factors may play a role.  The pamphlet states that age is a major cause of central vision loss in Americans aged 55 or older.  Family history or genetics, smoking, obesity, low levels of nutrients, and race may also play a factor.  In addition, the pamphlet indicates that cardiovascular diseases increase the risk of AMD, including high blood pressure, stroke, heart attack, and heart disease with chest pain.

The Veteran was afforded a VA eye examination in December 2009.  He was noted to a have a history of wet ARMD with Avastin injections in both eyes by Dr. G, and a problem of distorted vision in both eyes since July 2007.  The examiner recorded that visual defects started in the right eye and had improved since onset.  Continuous medication was required, and the Veteran had received more than 15 intra vitreal injections of Avastin in both eyes.  Objective findings upon examination included macular abnormalities in both eyes.  

This VA examiner issued an initial report, as well as three addendum reports.  In the initial December 2009 report, the VA examiner opined that the Veteran's macular degeneration "is as least as likely as not (50/50 probability) caused by or a result of hypertension."  He listed a rationale of review of medical records, clinical expertise, and documentation by retinal specialist Dr. G.  

In a February 2010 addendum report, this examiner opined that the Veteran's wet macular degeneration "is likely aggravated by his hypertension," and that "it is likely that his macular degeneration is primarily caused by age related macular degeneration."  The examiner stated that this was documented by the fact of drusen noted in his macula by examination of his ocular fundus as well as review of his medical records.  

In an April 2010 addendum report, this examiner opined that the Veteran's macular degeneration "is less likely as not (less than 50/50 probability) caused by or a result of service related hypertension," with a rationale that the macular degeneration is likely primarily age related.  The examiner stated that the Veteran had 20/20 vision in both eyes in early April 2006, noting that there was macular drusen at that time which is a pre-cursor to wet ARMD.  He further stated that examination in late April 2006 then showed active wet macular degeneration, with visual acuity of 20/200 in the right eye and 20/25 in the left eye, followed been treatment by Dr. G with intra vitreal Lucentis injections.  Concerning baseline macular degeneration, the examiner stated that the Veteran's vision was good in April 2006.

Finally, in a July 2010 addendum report, the VA examiner stated that the Veteran's macular degeneration "is not aggravated by his service-connected hypertension."  No rationale was provided for this opinion.

The Board forwarded the entire claims file to a Veterans Health Administration (VHA) specialist in March 2011 for an opinion as to whether the Veteran's macular degeneration was caused or aggravated by his service-connected hypertension.  In a May 2011 report, the VHA ophthalmologist stated that the Veteran was noted to demonstrate submacular hemorrhage affecting the right eye consistent with the exudative or wet form of ARMD in February 2010, and he had the dry form of ARMD in the left eye.  The specialist opined that, while hypertension has been noted to be a risk factor for the wet form of ARMD, it is not considered a direct causal factor in the transformation of the dry form of ARMD to the wet form.  He further stated that hypertension is not considered a direct causal factor in the development of submacular hemorrhage in the setting of wet ARMD.  In addition, the specialist noted that the Veteran was taking Coumadin, and that this is not considered a contraindication in eyes with ARMD.  He opined that it was likely that the Veteran would have developed the wet form of ARMD with submacular bleeding despite these risk factors.  The VHA specialist explained that submacular hemorrhage is a typical manifestation of wet ARMD, and it often occurs in eyes without a history of hypertension or Coumadin usage.  The specialist further stated that it was impossible to know if the severity of the hemorrhage could be aggravated by risk factors such as hypertension and anticoagulation.  
      
The Board requested clarification from this VHA specialist, including a reconciliation of the prior private and VA opinions as summarized above.  In a June 2011 addendum report, the VHA specialist stated that all three eye specialists are in agreement that the Veteran has evidence of age-related macular degeneration in each eye and that this is "clearly NOT caused by his underlying hypertension."  The specialist explained that age and genetics are the most important risk factors, and that "while hypertension is a risk factor, it is clearly NOT the cause."  The specialist noted that the VA examiner initially stated that hypertension may have aggravated the Veteran's ARMD, but he later stated that it is not an aggravating factor.  In addition, the specialist stated that it was noted that hypertension may have increased the size of the Veteran's macular hemorrhage.  This appears to be a reference to the opinion expressed by Dr. G.  However, the VHA specialist stated that there is no evidence in the literature to definitively support this statement.  The VHA specialist stated that "[i]n summary, it is at least as likely as not (50 percent or higher degree of probability) that the macular degeneration was caused or aggravated by the hypertension ie [sic] it is unlikely that the macular degeneration was caused or aggravated by underlying hypertension."

In January 2012, the Board again requested clarification from a VHA physician.  In a February 2012 report, a VA Medical Retina Assistant Professor of Ophthalmology stated that medications such as Coumadin may contribute to subretinal hemorrhage.  Scientific findings indicated that the antiplatelet or anticoagulant use may predispose patients with neovascular AMD to intraocular hemorrhage more so than age and duration of disease alone.  Another study stated that their results indicated that anticoagulants and antiplatelet agents were strongly associated with the development of large subretinal hemorrhages in AMD patients.  Moreover, arterial hypertension was a strong risk factor for large subretinal hemorrhages in AMD patients receiving anticoagulants or antiplatelet agents.  Therefore, it was at least as likely that hemorrhage from macular degeneration was caused by a combination of atrial fibrillation, Coumadin use, and exacerbated by hypertension.  Age and genetics are causative, but patients on Coumadin are at increased risk of bleeding.

After reviewing the record, the Board finds that the most probative opinion is the one that was provided by VHA in February 2012.  Specifically, the September 2008 opinion from Dr. G is speculative, the December 2009 VA examiner's opinion contained an inadequate rationale, the February 2010 VA examiner's addendum was contradictory, the April 2010 VA examiner's addendum was speculative, the July 2010 VA examiner's addendum contained no rationale, the May 2011 VHA opinion did not address severity, and the June 2011 VHA addendum was contradictory.

The February 2012 VHA opinion was provided by a specialist, who reviewed the record, cited numerous scientific and medical studies, and provided a conclusive opinion supported by a rationale that was in favor of the Veteran's claim.  In fact, the specialist attributed the Veteran's hemorrhage from macular degeneration to his atrial fibrillation, Coumadin use, and hypertension, all of which are service-related.  For the reasons stated above, this opinion is afforded more probative weight than any of the others of record.  As such, the evidence is at least in equipoise on the question of whether the Veteran's macular degeneration is related to the service-connected disabilities of hypertension and atrial fibrillation.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As a state 
of  relative equipoise has been reached in this case, the claim is granted.


ORDER

Service connection for macular degeneration, as secondary to service-connected hypertension and atrial fibrillation, is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


